MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Apr 11 2018, 9:03 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                           Curtis T. Hill, Jr.
Brownsburg, Indiana                                       Attorney General of Indiana

                                                          Larry D. Allen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of L.R. and C.R.                            April 11, 2018
(Minor Children), Children in                             Court of Appeals Case No.
Need of Services,                                         49A05-1711-JC-2706
M.R. (Mother) and R.R.                                    Appeal from the Marion Superior
(Father),                                                 Court
                                                          The Honorable Marilyn A.
Appellant-Respondent,
                                                          Moores, Judge
        v.                                                The Honorable Diana J. Burleson,
                                                          Magistrate
Indiana Department of Child                               Trial Court Cause No.
Services,                                                 49D09-1708-JC-2629
                                                          49D09-1708-JC-2630
Appellee-Petitioner.



Najam, Judge.

Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JC-2706 | April 11, 2018               Page 1 of 10
                                           Statement of the Case
[1]   M.R. (“Mother”) appeals the trial court’s adjudication of two of her minor

      children, L.R. and C.R., as children in need of services (“CHINS”). Mother

      raises one issue for our review, namely, whether the trial court erred when it

      adjudicated L.R. and C.R. to be CHINS.1


[2]   We affirm.


                                     Facts and Procedural History
[3]   Mother has three children: A.M., born September 18, 2008; L.R., born August

      13, 2014; and C.R., born August 7, 2016, (“the Children”). On August 9, 2017,

      Officer Nickolas Smith with the Indianapolis Metropolitan Police Department

      arrested a “small[-]time dealer” at Mother’s house due to an incident “over

      [Mother] not paying him for . . . marijuana.” Tr. Vol. II at 97. On August 10,

      Heather Pulford, a Family Case Manager (“FCM”) with the Indiana

      Department of Child Services (“DCS”), went to Mother’s house to investigate

      the safety and well-being of the Children based on allegations that drugs were

      being used in and sold from the house while the Children were present. When

      FCM Pulford arrived, Mother initially told her that the Children were not

      home, but Mother eventually let her see the Children.




      1
          R.R., L.R.’s father and a named respondent below, does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JC-2706 | April 11, 2018        Page 2 of 10
[4]   When FCM Pulford observed the Children, she noticed that C.R. had a black

      eye with bruising that was both above and below his eye and that “went over to

      the side of his cheek.” Id. at 106. She also observed that C.R. had bruising on

      his side. FCM Pulford noticed that L.R. had red marks on her body, which

      seemed to be bug bites, and that L.R. also had a bruise on her side.


[5]   Victoria Anderson, a DCS Collector with Jones Laboratory, also went to

      Mother’s house that day to obtain a urine sample from Mother in order to

      perform a drug test. Anderson accompanied Mother into the restroom. In the

      restroom, Anderson saw a pill bottle that she believed to be full of urine. She

      further believed that Mother was attempting to “[p]ossibly fill up the test cup”

      with the urine from the pill bottle. Id. at 91. Once Anderson observed the

      suspicious behavior, she terminated the test. Anderson was not able to get a

      sample from Mother that day.


[6]   Officer Smith returned to Mother’s house on August 10 in order to assist DCS.

      When Officer Smith arrived, he entered the house to speak with Mother. Once

      inside the house, Officer Smith noticed that a large dog was on the bed in one

      of the bedrooms and decided to close the door to that room since he did not

      know if the dog was aggressive. When he went to close the bedroom door,

      Officer Smith saw “a clear plastic tube with a baggie of pills bundled up and

      some black rock like substance” that he believed to be heroin “in an open

      drawer of the bedside table.” Ex. at 42.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JC-2706 | April 11, 2018   Page 3 of 10
[7]   After Officer Smith observed the substance that he believed to be heroin, he

      arrested Mother.2 Officer Smith then “asked [Mother] what was in the

      bedroom and she stated it was heroin[].” Tr. Vol. II at 94. Mother also told

      Officer Smith that the room where he had found the heroin was her bedroom,

      but Mother told Officer Smith that the heroin and the pills belonged to David

      Woods, who was also at Mother’s house. Officer Smith arrested Woods.

      Woods claimed that the heroin belonged to him.


[8]   After Anderson terminated the drug test, Mother got upset and asked everyone

      to leave her house. As everyone was leaving, FCM Pulford saw officers search

      Woods on the front porch of the house, and she saw a syringe fall out of

      Woods’ pocket. Based on the fact that Mother had initially tried to hide the

      Children, that Mother did not complete a drug screen, and that she had

      witnessed a syringe fall out of Woods’ pocket while he was in the house where

      the Children lived, FCM Pulford removed the Children from the home. On

      August 14, 2017, DCS filed a petition alleging that the Children were CHINS.


[9]   After DCS filed the CHINS petition, Mother visited with the Children. Renee

      Lester, a visitation facilitator, supervised the visit. Lester noted that “Mother

      was not appropriate” during that visit, that Mother had used profanity

      throughout the entire visit, and that Mother had told the Children to not talk to

      police officers or DCS because they are “horrible people.” Id. at 120. At some




      2
          Mother was released on her own recognizance and no charges were filed against her.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JC-2706 | April 11, 2018    Page 4 of 10
       point, FCM Kemamee Fatormah spoke with Mother. Mother admitted to

       FCM Fatormah that she is a drug addict and that she “knows she messed up”

       and “want[ed] help[.]” Id. at 125. Mother requested services, so FCM

       Fatormah made referrals for: a substance abuse assessment; “Redwood”;3

       home based case management through Seeds of Life; visitation with the

       Children; and home based case therapy.4 Tr. Vol. II at 126.


[10]   On October 3, the trial court held a fact-finding hearing, and DCS presented as

       evidence the testimony of Venice McClendon, A.M.’s father; FCM Pulford;

       Officer Smith; Anderson; Lester; and FCM Fatormah. Mother presented as

       evidence her testimony that she has been sober since April 9, 2017, and that

       C.R.’s bruising was caused by a fall on a wooden toy. During her testimony,

       Mother admitted that C.R. had swallowed a battery shortly before DCS

       removed the Children on August 10.


[11]   At the end of the fact-finding hearing, the trial court adjudicated L.R. and C.R.

       to be CHINS, but the court found that A.M. was not a CHINS and placed her

       in McClendon’s custody. The court then held a dispositional hearing that same

       day. On October 30, the trial court entered findings of fact and conclusions in

       which the court found C.R. and L.R. to be CHINS




       3
         The record does not disclose what “Redwood” is, but we surmise from the record that it is a treatment
       center.
       4
         FCM Fatormah originally gave the service providers the wrong address and phone number for Mother.
       However, FCM Fatormah provided Mother with the necessary information to begin services on September
       12 and September 15.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JC-2706 | April 11, 2018           Page 5 of 10
               due to mother[’]s drug use; her sale of drugs from her home
               where the children lived; the police being called to the house 2
               days in a row in August 2017 and 2 people being arrested; the
               bruising on [C.R.] and [L.R.]; and the fact that [Mother] has
               been involved in 2 other CHINS cases.[5]


       Appellant’s App. Vol. II at 109. The trial court issued its dispositional order on

       November 1. This appeal ensued.


                                       Discussion and Decision
[12]   Mother contends that the trial court erred when it adjudicated L.R. and C.R. to

       be CHINS. Our Supreme Court recently set out our standard of review:


               When reviewing a trial court’s CHINS determination, we do not
               reweigh evidence or judge witness credibility. In re S.D., 2
N.E.3d 1283, 1286 (Ind. 2014). “Instead, we consider only the
               evidence that supports the trial court’s decision and [the]
               reasonable inferences drawn therefrom.” Id. at 1287 (citation,
               brackets, and internal quotation marks omitted). When a trial
               court supplements a CHINS judgment with findings of fact and
               conclusions law, we apply a two-tiered standard of review. We
               consider, first, “whether the evidence supports the findings” and,
               second, “whether the findings support the judgment.” Id.
               (citation omitted). We will reverse a CHINS determination only
               if it was clearly erroneous. In re K.D., 962 N.E.2d 1249, 1253
               (Ind. 2012). A decision is clearly erroneous if the record facts do
               not support the findings or “if it applies the wrong legal standard



       5
          In January 2011, Mother was involved with a CHINS case based on her drug use. That case was dismissed
       in January 2013 after A.M. was placed with McClendon. In December 2016, McClendon agreed to let A.M.
       live with Mother so that A.M. could get to know L.R. and C.R. In January 2017, DCS filed another CHINS
       petition. Mother and A.M. participated in home-based therapy, and that case was dismissed without a fact-
       finding hearing.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JC-2706 | April 11, 2018        Page 6 of 10
               to properly found facts.” Yanoff v. Muncy, 688 N.E.2d 1259, 1262
               (Ind. 1997) (citation omitted).


       Gr. J. v. Ind. Dep’t. of Child Servs. (In re D.J.), 68 N.E.3d 574, 577-78 (Ind. 2017)

       (alterations in original).


[13]   Mother contends that the trial court erred when it adjudicated L.R. and C.R. as

       CHINS because “[t]here is no evidence that Mother was aware that any illegal

       drugs were in the home,” because “the record does not show that the suspected

       heroin was in ‘plain sight,’” and because “[t]he bruising [on L.R. and C.R.] is

       not indicative of any abuse or neglect.” Appellant’s Br. at 9. DCS alleged that

       the Children were CHINS pursuant to Indiana Code Section 31-34-1-1, which

       provides that a child is a child in need of services if, before the child becomes

       eighteen years of age: (1) the child’s physical or mental condition is seriously

       impaired or seriously endangered as a result of the inability, refusal, or neglect

       of the child’s parent, guardian, or custodian to supply the child with necessary

       food, clothing, shelter, medical care, education, or supervision; and (2) the child

       needs care, treatment, or rehabilitation that: (A) the child is not receiving; and

       (B) is unlikely to be provided or accepted without the coercive intervention of

       the court. Our Supreme Court has interpreted this provision to require “three

       basic elements: that the parent’s actions or inactions have seriously endangered

       the child, that the child’s needs are unmet, and (perhaps most critically) that

       those needs are unlikely to be met without State coercion.” J.B. v. Ind. Dep’t. of

       Child. Serv. (In re S.D.), 2 N.E.3d 1283, 1287 (Ind. 2014).



       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JC-2706 | April 11, 2018   Page 7 of 10
[14]   We agree with DCS that the evidence most favorable to the trial court’s

       findings supports its conclusion that L.R. and C.R. are CHINS. During the

       hearing, McClendon testified that Mother had told him that “she did heroin

       and that . . . she used, [and] her boyfriend or fiancé [also] used. She said she

       had messed up and apologized. She said that she was selling drugs, said that

       she basically messed up.” Tr. Vol. II at 61. He also testified that Mother had

       told him that she has used drugs “since the case has started” and that she has

       sold drugs since the start of this case. Id. at 66. McClendon further testified

       that he would be concerned for A.M.’s safety if she were to be in Mother’s care

       again because “[e]very time she has ever been there, she has been hurt, she has

       been abused, she’s been—something has happened to my daughter.” Id. at 63.


[15]   In addition, FCM Pulford testified that she would have concerns about the

       Children returning to Mother’s care because Mother “did not produce a [drug]

       screen to me so I had no idea what was or was not in her system. There was

       unexplained bruising on the children. There was someone living in the home

       who had a syringe on them and I had concerns of drug use.” Id. at 112.


[16]   Officer Smith testified that he had found a substance that he believed to be

       heroin in a room of Mother’s house, that Mother had told him that the

       substance was heroin, and that Mother had told him he had found the heroin in

       her bedroom. He further testified that he had arrested a small-time dealer at

       Mother’s house on August 9 due to an incident “over [Mother] not paying him

       for . . . marijuana.” Id. at 97. Officer Smith testified that he “[a]bsolutely” had



       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JC-2706 | April 11, 2018   Page 8 of 10
       concerns for the Children’s safety because of the presence of narcotics in the

       house. Id. at 95.


[17]   Further, FCM Fatormah testified that Mother was participating in some of the

       services, but “[a]s far as Redwood, [Mother] has not been compliant with that.”

       Id. at 138. She also testified that Mother “is not in a substance abuse

       assessment.” Id. at 139. FCM Fatormah also testified that she believed that the

       Court’s involvement is necessary because Mother “has failed to provide a stable

       and safe home for the kids free from drug use.” Id. at 128. FCM Fatormah

       further testified that she would “absolutely” have concerns regarding the safety

       of the Children in Mother’s care because of “[d]rug use and abuse. Physical

       abuse.” Id. DCS also presented Lester’s testimony as evidence. Lester testified

       that she has “extreme concerns” with Mother having custody of the Children

       because the Children “were not being nurtured.” Id. at 122. In addition to the

       testimony DCS presented as evidence, Mother admitted during her testimony

       that C.R. had swallowed a battery while in her care.


[18]   The evidence most favorable to the trial court’s findings shows that Mother has

       used drugs during this case, that there was heroin in plain sight in Mother’s

       home while the Children were present, that Mother is not compliant with the

       services she requested in order to solve her problem, and that L.R. and C.R.

       had both sustained unexplained bruising while in Mother’s care. The evidence

       supports the trial court’s findings that Mother’s actions or inactions have

       seriously endangered the Children, that the Children’s needs are unmet, and

       that those needs are unlikely to be met without State coercion. See In re S.D., 2

       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JC-2706 | April 11, 2018   Page 9 of 10
N.E.3d at 1287. And those findings support the trial court’s judgment that L.R.

       and C.R. are CHINS. Mother’s contentions on appeal are simply requests that

       we reweigh the evidence which we cannot do. See In re D.J., 68 N.E.3d at 577.

       In light of the evidence most favorable to the judgment, we cannot say that the

       trial court’s adjudication of L.R. and C.R. as CHINS is clearly erroneous. As

       such, we affirm the trial court’s judgment.


[19]   Affirmed.


       Robb, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1711-JC-2706 | April 11, 2018   Page 10 of 10